Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the quarterly filing of American Resource Technologies, Inc., a Kansas corporation (the “Company”), on Form 10-Q for the period ended December 31, 2008, as filed with the Securities and Exchange Commission (the “Report”), I, M. H. McIlvain, Chief Financial Officer of the Company, certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C.ss.1350), that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. October 29, 2010 By: /s/ M. H. McIlvain M. H. McIlvain Executive Vice President and Chief Financial Officer
